Francis E. Sweeney, Sr., J.,
dissenting. I would grant relator’s request for a writ of mandamus for the reasons stated in Justice Resnick’s dissenting opinion in State ex rel. Weiss v. Indus. Comm. (1992), 65 Ohio St.3d 470, 477, 605 N.E.2d 37, 42. Because relator is challenging only his removal from the classified service and the issue of back pay, R.C. 124.03(A) confers no jurisdiction on the State Personnel Board of Review to rule on the matter. Therefore, relator does not have an adequate remedy at law by way of appeal. Mandamus is his only remedy. Moreover, because relator has set forth facts to establish that he is entitled to respondents’ performance of a clear legal duty, the writ of mandamus should issue.
Resnick, Acting C.J., concurs in the foregoing dissenting opinion.